
	
		I
		112th CONGRESS
		2d Session
		H. R. 6245
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. DeFazio (for
			 himself and Mr. Chaffetz) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 29 of title 35, United States Code, to
		  provide for the recovery of computer hardware and software patent litigation
		  costs in cases where the court finds the claimant did not have a reasonable
		  likelihood of succeeding, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving High-Tech Innovators from
			 Egregious Legal Disputes Act of 2012.
		2.Recovery of
			 litigation costs for computer hardware and software patent
			(a)AmendmentChapter 29 of title 35, United States Code,
			 is amended by inserting after section 285 the following new section:
				
					285A.Recovery of
				litigation costs for computer hardware and software patent
						(a)In
				generalNotwithstanding
				section 285, in an action disputing the validity or alleging the infringement
				of a computer hardware or software patent, upon making a determination that the
				party alleging the infringement of the patent did not have a reasonable
				likelihood of succeeding, the court may award the recovery of full costs to the
				prevailing party, including reasonable attorney’s fees, other than the United
				States.
						(b)DefinitionsIn
				this section:
							(1)ComputerThe term computer means an
				electronic, magnetic, optical, electrochemical, or other high-speed data
				processing device performing logical, arithmetic, or storage functions, and
				includes—
								(A)any data storage
				facility or communications facility directly related to or operating in
				conjunction with such device; and
								(B)any processor or peripheral, such as a
				monitor or input device, directly related to or operating in conjunction with
				such device.
								(2)Computer
				hardware patentThe term computer hardware patent
				means a patent that covers computer hardware, including a device or component
				of such device.
							(3)Software
				patentThe term software patent means a patent that
				covers—
								(A)any process that could be implemented in a
				computer regardless of whether a computer is specifically mentioned in the
				patent; or
								(B)any computer
				system that is programmed to perform a process described in subparagraph (A).
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 29 of
			 title 35, United States Code, is amended by inserting after the item relating
			 to section 285 the following new item:
				
					
						285A. Recovery of litigation costs for
				computer hardware and software
				patent.
					
					.
			(c)Rule of
			 constructionNothing in this
			 section, or the amendments made by this section, shall be construed as amending
			 or interpreting categories of patent-eligible subject matter set forth under
			 section 101 of title 35, United States Code.
			(d)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to any action involving the validity or infringement of a computer
			 hardware or software patent (as such terms are defined under section 285A of
			 title 35, United States Code, as added by subsection (a)) for which a complaint
			 is filed on or after the date of the enactment of this Act.
			
